DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The verbiage “a deflector positioned next to a downstream edge of the at least one orifice relative to the direction of flow of the air… and oriented perpendicularly to the general direction of flow of the air and forming an angle relative to said side wall of the channel along which the air flows;” in claim 1 is relative language which renders the claim indefinite. The term “relative to the direction of airflow” and “forming an angle relative to said side wall of the channel along which the air flows” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 
	Note that claims 2 – 11 are rejected based on their dependency on claim 1. 
	The verbiage “the height of said deflector is greater than or equal to the diameter of the largest vortices when measured perpendicularly to the general direction of flow of the air” in claim 3 is relative language which renders the claim indefinite. The term “greater than or equal to the largest vortices” and “measured perpendicular to the general flow direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Airflow is variable, therefore a largest vortex would also be variable, based on a variety of factors, such as: wind, air speed, turbulence, weather, etc. The height needs to be based on something structurally fixed and a consistent measurable size.
	Claim 11 recites the limitation "the aircraft " in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner what the claim is dependent on and it should be re-written for clarity. It has been interpreted as an independent claim for examination purposes. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikkanen et al. (US Patent 5,257,498) (hereinafter Nikkanen).
	Regarding claim 1, Nikkanen discloses an aircraft powerplant (12: gas turbine powerplant, fig. 1) de-icing system (54: anti-ice system, fig. 1), located in a lip (42, fig. 1)(col 4, line 50: The inlet shell 42 and the bulkhead 38 bound an annular shell cavity 52) surrounding an air intake (32: an inlet for incoming fluid)(col. 4, line 40) of a powerplant, said lip extending between an outer wall (36: outer barrel)(col. 4, line 39: The nacelle includes an inner barrel and an outer barrel) of a nacelle (18: nacelle, fig. 1) of the powerplant and an inner duct (34: inner barrel) channeling the air (22: axially extending fluid flow path, fig. 1)(14: axis, fig. 1) 
(col.4, line 43: The inner barrel 34 defines a radially outer flow surface 44 for a portion of the flow-path of the gas turbine engine (16) towards a fan arranged downstream of the air intake of the powerplant)
(col.4, line 39: The nacelle 18 extends forward of the gas turbine engine 16 and defines an inlet 32 for incoming fluid.), 
said de-icing system comprising: a peripheral channel made up of a cavity (52: cavity, fig. 2) formed in said lip (42), arranged around the inner duct (34) of the powerplant and configured for ensuring the circulation around the air intake of a flow of hot gas that is injected into the peripheral channel 
(col.4, line 59: the diffuser case 25 is a source of high temp., high pressure fluid. The nozzle 58 is attached … to the shell cavity 52.);
 at least one orifice (68: exhaust slot, fig. 2 and fig. 3) formed on a side wall of said peripheral channel and through which said flow of pressurized hot gas is exhausted from towards air flowing along the outer wall or the inner duct of the powerplant 
(col. 4, line 62: the exhaust means 62 provides fluid communication between shell cavity 52 and the external medium flowing about the power-plant 12);
a deflector (66: vane, fig. 3) positioned next to a downstream edge (70: downstream fairing, fig. 3) of the at least one orifice relative to the direction of flow of the air (flow of air inside cavity can be seen in fig. 2); said deflector extending towards inside of the channel 
(col.5, line 18: The exhaust vanes 66 extend radially inward from the inlet shell 42 and into the shell cavity 52),
 and oriented perpendicularly to the general direction of flow of the air and forming an angle relative to said side wall of the channel along which the air flows to divert towards outside of said at least one orifice vortices formed in the shear layer of the air over each of the at least one orifice. (As is best understood by the examiner, Nikkanen anticipates the orientation and angle, see below.)
(col. 5, line 19: The vanes also extend axially. Each vane is aerodynamically shaped to engage the body of fluid within the shell cavity.) 
(col. 5, line 41: Each of the exhaust vanes 66 is circumferentially adjacent to and downstream of, relative to the direction of flow of the body of fluid within the shell cavity 52, one of the pluralities of exhaust slots 68. The plurality of exhaust slots 68 extend radially through the inlet shell 42 and provide means of communication between the shell cavity 52 and the external medium.)
 (see arrow of airflow outward, fig. 2)
	Regarding claim 2, Nikkanen discloses the aircraft powerplant de-icing system according to claim 1, wherein the angle and height (L, fig. 5) of said deflector relative to said side wall of the channel (42: inner shell) are defined to minimize the deformation of the vortices when the vortices meet the downstream edge (70, fig. 3, vortices location best seen in fig. 4), and the shut-off effect (38, fig. 4 and 72, fig. 3) of said at least one orifice.  
(col. 5, line 34: While the vanes 66 have been described with respect to various ratios of length l, thickness t, and leading-edge diameter d, it will be appreciated by those skilled in the art that the values of these ratios vary with application and the suggested ranges of values may be transgressed without departing from the scope of the invention.)
(claim 2: means to exhaust fluid from the cavity into a medium external of the nacelle, the exhaust means engaging the fluid flowing within the cavity to tum a portion of the fluid to a direction substantially normal to 10 the direction of flow of the medium external of the nacelle and to eject the fluid being exhausted at a flow velocity sufficient to penetrate the external medium.) (examiner note: when the exhausted flow is able to penetrate the external medium, laminar flow can be maintained)
(claim 5: further comprising a fairing disposed upstream relative to the direction of flow of the body of fluid within the cavity, 35 of the exhaust vane and adapted to block flow separation from occurring.)
(claim 6: …and adapted to block flow separation from occurring.) 
(examiner note: flow separation and vorticity are closely connected)

	Regarding claim 3, Nikkanen discloses the aircraft powerplant de-icing system according to claim 2, wherein the height (l, fig. 2, fig. 5) of said deflector (66, fig. 5) is greater than or equal to the diameter of the largest vortices when measured perpendicularly to the general direction of flow of the air.
(As the examiner understands the claim as currently written, Nikkanen anticipates claim 3. See below.)
(Nikkanen, col. 5, line 35: The shape of the vanes 66 is also dependent upon the ratio of maximum thickness t to vane length I. It is suggested that the ratio t/1 be between 0.3 and 0.5. While the vanes 66 have been described with respect to various ratios of length l, thickness t, and leading-edge diameter d, it will be appreciated by those skilled in the art that the values of these ratios vary with application and the suggested ranges of values may be transgressed without departing from the scope of the invention.)  	
	Regarding claim 4, Nikkanen discloses the aircraft powerplant de-icing system according to claim 2, wherein the angle formed by said deflector with said side wall of the channel has a value of between 0 degrees and 90 degrees.  
(col.7, line 48: the vanes 66 and slots are shown in FIGS 1-4 as extending in a direction normal to the circumferential direction, i.e. they extend axially) (examiner note: normal always makes an angle of 90 degrees with the surface)
	Regarding claim 6, Nikkanen discloses the aircraft powerplant de-icing system according to claim 1, wherein the deflector (66, fig. 2) has a curved shape (close-up fig. 5) corresponding to the shape of the portion of the at least one orifice that the deflector surrounds and/or has a reinforcement formed at a base of the deflector.  
	Regarding claim 8, Nikkanen discloses the aircraft powerplant de-icing system according to claim 1, wherein the deflector comprises several deflectors (66, multiple, fig. 3) formed on a plate (72: axially adjacent wall, fig. 3) mounted in relation to a group of several orifices (68, multiple, fig. 3) of the at least one orifice.
	Regarding claim 9, Nikkanen discloses the aircraft powerplant de-icing system according to claim 1, wherein the at least one orifice(s) (68, fig. 4) is/are generally situated on the outer wall and/or on the outer portion of the lip (42: lip, leading edge of nacelle, inlet shell) of the powerplant. 
(Claim 1…a plurality of exhaust slots disposed on the radially outer portion of the inlet shell;)
	Regarding claim 10, Nikkanen discloses an aircraft powerplant (12) comprising: an engine (16) located in a nacelle (18); said nacelle having an air intake (32) provided with a lip (42) extending between an outer wall (36) and an inner wall (34) of the nacelle, said inner wall forming an inner duct (44: flow surface, fig. 1) 
(col.4, line 42: The inner barrel 34 defines a radially outer flow surface 44 for a portion of the flow-path of the gas turbine engine 16.) 
channeling the air towards the engine arranged downstream of the air intake, wherein the powerplant comprises a de-icing system (54) as defined in claim 1:
(col.4, line 43: The inner barrel 34 defines a radially outer flow surface 44 for a portion of the flow-path of the gas turbine engine (16) towards a fan arranged downstream of the air intake of the powerplant)
(col.4, line 39: The nacelle 18 extends forward of the gas turbine engine 16 and defines an inlet 32 for incoming fluid.) 
(col. 4, line 62: the exhaust means 62 provides fluid communication between shell cavity 52 and the external medium flowing about the power-plant 12)
	Regarding claim 11, Nikkanen discloses an aircraft comprising at least one powerplant as defined in claim 10. (examiner assumes the aircraft powerplant as described in claim 10) (aircraft powerplant, 12, implies/indicates the aircraft with a powerplant)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nikkanen.
	Regarding claim 5, the aircraft powerplant de-icing system disclosed by Nikkanen, is further disclosed wherein the deflector (66) surrounds said at least one orifice (68) over one third to one half of a circumference of said at least one orifice. 
(col. 5, line 65: The quantity and size of the vanes and slots is dependent upon the flow characteristics of the shell cavity and the flow rate of the source of high temperature, high pressure fluid. The quantity and size of the vanes and slots must be sufficient to prevent over pressurization of the shell cavity when subjected to the maximum output of the source of hot fluid. In addition, the quantity and size of the vanes and slots must permit sufficient pressurization of the shell cavity to produce adequate flow velocity through the slots and penetration of the external flow. Temperature considerations dictate having multiple small slots to increase the rate of temperature decay of the fluid exiting each slot. A plurality of small slots produces a higher rate of temperature decay than a single large opening.) (66: vane, 68: slot, fig. 2) 
	The percentage of the circumference of the orifice or slot that is covered by the deflector directly effects the amount of noise reduction of the system. However, if for any reason the applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time of the invention to have manufactured the deflector over one third to one half of the circumference of the orifice it is deflecting for, since it has been held that where routine testing and general experimentation conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (re Aller, 105 USPQ 233). The motivation would be to develop efficient, quiet, and optimized exhaust systems that work with existing anti-icing systems for the nacelles of a gas turbine powerplants.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nikkanen.
	Regarding claim 7, Nikkanen discloses the aircraft powerplant de-icing system according to claim 1, wherein said deflector is attached directly onto an inner surface of the side wall of the peripheral channel through which the at least one orifice is formed. (see fig. 5, where the vane is clearly attached to an inner surface of the side wall of the channel)

    PNG
    media_image1.png
    303
    387
    media_image1.png
    Greyscale

	Nikkanen fails to specifically teach riveting or bonding.
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, as substitution of functional equivalent, to substitute the mechanical connection taught by Nikkanen with a connection comprising riveting and bonding. The vane in the teachings of Nikkanen is clearly attached and the type of connection is not critical to the system. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). A person with ordinary skill in the art at the time of filing would be motivated to implement a predictable variation, i.e. bonding and riveting to obtain a sturdy and durable exhaust to the de-icing system. The technique is obvious and within the skill level of said person. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In US 3568694 A, Johnson uses a deflector in his teaching concerning Noise Control in jet engines. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642